On Rehearing.
PER CURIAM.
We think that the principles laid down in our former opinion are correct, hut that their application to the facts of the case shows a balance of $4,814.85 due the surety company from tho county eourt. The company is entitled to payment on the basis of tho contract. The county court is entitled to credit against the contract price, not the amount actually paid the contractors, but the amount which under the contract it should have paid them after deducting the percentage of current estimates which it was required to retain for the protection of the surety as well as for its own protection. When the surety completed the work it was entitled to 'this retained percentage to the extent necessary to indemnify it for its losses under the contract. National Surety Co. v. County Board of Education (C. C. A. 4th) 15 F.(2d) 993.
After tho correction of mistakes, the amount of the contract price for the entire work, including that done by the surety as well as that done by the contractors, was $90,483.16. The amount of the estimates upon the basis of which payments were made to the contractors before the surety took over the contract was $95,187.01. Tho county eou rt should have retained on these estimates $9,518.70’; and the amount of the payments which it should have made to the contractors and for which it was entitled to credit as against the surety was therefore $85^668.31. This leaves a balance due the surety under the contract of $4,814.85.
A question is raised as to whether the right of the surety company to recover this balance was asserted in the court below. We think, however, that the contention of the company as to its right to recover the percentage required by the contract to he retained sufficiently raised the question and that the point was preserved by the assignments of error relating to the action of the court with regard to this matter.
Tho decree below will accordingly be modified by allowing the surety company a recovery against the county eourt of $4,814.85 with interest from the date of final settlement. Tho costs on the appeal to this court will he divided.
Modified.